                     Case 19-15056     Doc 37   Filed 07/11/19    Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND


In re                                       *

JEFFREY DOUGLAS RATHELL, SR.,               *       Case No. 19-15056
                                                    Chapter 7
                               Debtor.      *
*       *        *      *      *      *     *       *      *       *      *       *      *

                            TRUSTEE’S NOTICE OF SALE OF NON-EXEMPT
                              EQUITY IN PERSONAL PROPERTY

      YOU ARE HEREBY NOTIFIED that the Trustee in this case proposes to sell the non-
exempt equity in the assets described below:

TYPE OF SALE:           Private Sale

PROPERTY TO BE SOLD:              Non-exempt equity of the Debtor’s interest in (a) 2209
Philadelphia Avenue, Ocean City, Maryland (timeshare); (b) 2006 Ford Mustang; (c) 2002
Honda VTZ; (c) household goods; (d) electronics; (e) firearms; (f) clothing; and (g) jewelry (the
“Property”).

SALE PRICE/TERMS OF PAYMENT: $14,971.08

SCHEDULED VALUE OF ASSETS:                  $2500 2209 Philadelphia Avenue ($0 exempt),
(b) $7307, 2006 Ford Mustang ($2,575 exempt); (c) $2,575 2002 Honda VTZ ($810.92
exempt); (d) $4,500 household goods ($3,325 exempt); (e) $1500 electronics ($0 exempt); (f)
$1,800 firearms ($0 exempt) and (g) $1,000 jewelry ($0 exempt).

DATE OF ANY APPRAISAL, VALUE OF APPRAISAL, NAME/ADDRESS OF
APPRAISER: Scheduled values used.

NAME OF THE BUYER, AND RELATIONSHIP TO ANY PARTY IN INTEREST: The
purchaser is Debtor Jeffrey Douglas Rathell, Sr.

SALES AGENT/AUCTIONEER/BROKER/ETC.:                        N/A

COMPENSATION TO SALE AGENT/AUCTIONEER/BROKER/ETC.:                                Not
applicable.

ADDITIONAL SALES CHARGES:                   None

ESTIMATED TRUSTEE’S COMMISSION ON SALE:                            $2,247.11

LIENS/MORTGAGES/SECURITY INTERESTS ENCUMBERING PROPERTY: There
are no liens on the Property.
DCACTIVE 50682090 v.1
                    Case 19-15056    Doc 37     Filed 07/11/19     Page 2 of 2




PROCEEDS ESTIMATED TO BE PAID TO THE ESTATE: Approximately $12,723.97

        The Trustee recommends that the proposed sale be approved for the following reason:
The scheduled value of the Property is $21,682. There are no liens on the Property. The Debtor
is electing to use $6,710.92 in available exemptions. Thus, the non-exempt equity of the
Debtor’s interest in the Property is $14,971.08. The Trustee alleges that the amount of the
proposed payment is fair and reasonable.

        Parties in interest wishing to object to the proposed sale of non-exempt equity in the
personal property must file their objections in writing within twenty-one (21) days of the date of
this notice with the Office of the Clerk of the United States Bankruptcy Court for the District of
Maryland, 8th Floor, 101 W. Lombard Street, Baltimore, Maryland 21201, with a copy to the
Trustee at the address given below. Objections must be filed no later than August 1, 2019.
Objections must contain a full and complete specification of the factual and legal grounds upon
which they are based. If an objection(s) is filed, a hearing is scheduled for August 13, 2019 at
10:00 a.m. in the Post Office Building, 129 East Main Street, Room 104, Salisbury, MD. If no
timely objections are filed, the proposed sale may be authorized without further order or notice.
The Court, in its discretion, may conduct a hearing or determine the matter without a hearing
regardless of whether an objection is filed. Parties in interest with questions may contact the
Trustee at the address or telephone number listed below.

Dated: July 11, 2019
                                             /S/ Monique D. Almy______________
                                             Monique D. Almy ( Fed. Bar No. 04479)
                                             Crowell & Moring LLP
                                             1001 Pennsylvania Avenue, N.W.
                                             10th Floor
                                             Washington, DC 20004
                                             (202) 508-8749
                                             Chapter 7 Trustee




                                                2
DCACTIVE 50682090 v.1
